              Case 8:20-cv-03785-PX Document 37 Filed 07/27/21 Page 1 of 21



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

BARBARA ANNETTE SMITH,                                  *

          Plaintiff,                                    *

v.                                                      *            Civ. No. 8:20-cv-03785-PX

COMMISSIONERS OF ST. MARY’S                             *
COUNTY, MARYLAND, et al.,
                                                        *
          Defendants.
                                            ******
                                      MEMORANDUM OPINION

          Plaintiff Barbara Annette Smith (“Smith”) brings this action against Defendants for

federal and state due process violations and breach of contract. Now pending before the Court

are the motions to dismiss the Amended Complaint filed by Defendant Commissioners of St.

Mary’s County (“the County”) (ECF No. 19), and Defendant St. Mary’s County Sheriff Timothy

K. Cameron (“the Sheriff”) (ECF No. 17). The Court has carefully reviewed the pleadings and

finds that no hearing is necessary. See Loc. R. 105.6. For the following reasons, the Court

GRANTS the motions and dismisses the Amended Complaint with prejudice. 1

     I.        Background

          The Court accepts the facts as pleaded in the Amended Complaint as true and most

favorably to Smith. 2 From October 2012 to October 2019, Smith worked for St. Mary’s County,

with her last position as a senior legal assistant in the State’s Attorney’s Office. ECF No. 14 ¶ 6.

Smith was considered a “merit employee,” which meant that she could be terminated only for




        1
          The Court also denies the County’s motion to dismiss the original Complaint as moot (ECF No. 8), and
grants Smith’s motion to file excess pages (ECF No. 26).
          2
         The Amended Complaint incorporates by reference all exhibits that were appended to the original
Complaint.
           Case 8:20-cv-03785-PX Document 37 Filed 07/27/21 Page 2 of 21



“just cause.” Id. ¶ 8. Accordingly, before the County could fire Smith, it was obligated to

provide her advance written notice of the grounds for termination and then afford her several

levels of review where she could challenge those grounds. Id.; ECF No. 1-5; ECF No. 1-11 at 3–

7.

         The County memorialized its termination procedures for merit employees in its Manual

of Personnel Policies and Procedures (“Policy Manual” or “Manual”). ECF No. 1-5; ECF No. 1-

11 at 3–7; ECF No. 19-2. 3 According to the Policy Manual, before a merit employee may be

terminated, she must receive from her supervisor “five working days advance written notice of

the proposed termination,” that states the reason for the termination, the effective date of the

termination and her right to appeal the County’s decision. ECF No. 1-5 at 1. The employee may

next challenge her termination by filing an informal grievance with her immediate or next level

supervisor, and the department director. ECF No. 1-11 at 4. If still dissatisfied, the employee

may appeal any adverse determination to the County Grievance Review Board (“GRB”). ECF

No. 1-5 at 1; ECF No. 1-11 at 5–7. The employee is entitled to an evidentiary hearing before the

GRB, where she may be assisted by counsel. ECF No. 1-11 at 6–7. The GRB may affirm,

modify or reverse the underlying action, and must issue its decision in writing. Id. at 7. The

employee may then appeal the GRB’s decision to the County Commissioners, whose

determination is final and binding. Id.; ECF No. 1-5 at 1.

         Although the Policy Manual sets forth the employee’s procedural entitlements, the

Manual also clearly advises that it does not amount to a binding contract between the County and



          3
            Smith appended to her Complaint only portions of the Policy Manual. The Court will also consider as
integral to the complaint the additional sections of the Policy Manual that the County submitted with its motion. See
Sec’y of State for Defence v. Trimble Nav. Ltd., 484 F.3d 700, 705 (4th Cir. 2007) (quoting Blankenship v. Manchin,
471 F.3d 523, 526 n.1 (4th Cir. 2006)) (“We may consider documents … attached to the motion to dismiss, so long
as they are integral to the complaint and authentic”); Sposato v. First Mariner Bank, No. CCB-12-1569, 2013 WL
1308582, at *2 (D. Md. Mar. 28, 2013) (same).

                                                         2
           Case 8:20-cv-03785-PX Document 37 Filed 07/27/21 Page 3 of 21



the employee. ECF No. 19-2 at 1–2. The first page of the Policy Manual reads in bold as

follows:

               This manual is not intended to be and should not be construed
               as being a contract for employment under any terms or
               conditions. The provisions of this manual are expressions of
               current County policies and may be changed by the
               Commissioners of St. Mary’s County in accordance with the
               procedures in paragraph 0106.

Id. at 1; see also id. at 2 (reiterating that the Manual “represents the current personnel policies of

St. Mary’s County Government. These policies do not represent an employment contract, or any

aspect of an employment contract, and should not be construed as such.”).

       Smith enjoyed a long and successful tenure with the State’s Attorney’s Office. ECF No.

14 ¶¶ 6, 9. That is, until the County learned that she may have abused her access to a criminal

file database called “Optiview.” Id. ¶¶ 6–7. “Optiview” allows authorized County employees to

review sensitive records, including police reports, pertaining to criminal investigations. Id.; ECF

No. 1-9 at 4; ECF No. 1-10; ECF No. 1-13 at 2. The Sheriff’s Office administers Optiview and

retains sole authority over who may access its contents. ECF No. 1-10; ECF No. 1-13 at 2, 8.

Smith had been granted access to Optiview but only as related to her assisting designated

prosecutors who worked largely on financial crimes. ECF No. 1-9 at 5; ECF No. 1-13 at 2; ECF

No. 14 ¶ 6; ECF No. 14-2 at 3.

       On July 5, 2019, Deputy Sheriff Sgt. Robert Merritt was collecting a routine DNA

sample from an assault suspect, Alex Murphy, when Murphy told Sgt. Merritt that he had learned

details about his assault case from an “employee” in the Sheriff’s Office. ECF No. 1-9 at 4.

Murphy would not divulge the identity of his source. Id. Nonetheless, the Sheriff’s Office of

Professional Responsibility opened an investigation into the breach. Id.




                                                  3
          Case 8:20-cv-03785-PX Document 37 Filed 07/27/21 Page 4 of 21



       As part of the investigation, Sgt. Clayton Safford audited the Optiview database access

history for County employees who had viewed Murphy’s files. Id. The audit reflected that every

employee who accessed the Murphy files had a legitimate reason for doing so, except for Smith.

Id. at 5. Sgt. Safford later performed a more detailed audit regarding Smith’s Optiview access

for the preceding six months. Id. He determined that whoever was using Smith’s login

credentials spent twice as much time viewing the entirety of Murphy’s files than any other file

accessed under Smith’s login credentials. Id.

       Sgts. Safford and Merritt next relayed their findings to Buffy Giddens, head of the State’s

Attorney District Court Division. Id. In turn, Giddens, along with Deputy State’s Attorney

Jaymi Sterling, communicated to Smith that they wished to meet with her on July 12, 2019. ECF

No. 14 ¶ 16. Smith informed Giddens and Sterling that she could not meet on that day because

there had been a death in her family. Id. ¶ 30; ECF No. 1-13 at 3. The meeting took place

instead on July 15, 2019. ECF No. 14 ¶ 16. At the meeting, Giddens and Sterling asked Smith

why she accessed the Murphy files through Optiview. Id. ¶ 17. Smith said she did not know

who Murphy was, denied any such access, and the meeting ended. Id. ¶¶ 17–18.

       Immediately afterwards, however, the County suspended Smith with pay, providing her

written notice that the suspension was issued on an “emergency basis” because of the

“allegations suggesting [her] involvement in improperly providing confidential information from

the State’s Attorney’s Office.” Id. ¶ 18; ECF No. 1-6. The notice did not specifically identify

Smith’s alleged access to the Murphy files as grounds for the suspension, but it did state that

Smith could face disciplinary action in accordance with the terms of the Policy Manual. ECF

No. 1-6; ECF No. 14 ¶ 8.




                                                 4
          Case 8:20-cv-03785-PX Document 37 Filed 07/27/21 Page 5 of 21



       On July 24, 2019, Sgt. Merritt interviewed Smith at her home about her alleged access to

Murphy’s files. ECF No. 1-9 at 8. Sgt. Merritt shared with Smith the specific results of the

Optiview audit and that her supervisors saw no job-related need for her to have accessed

Murphy’s files. Id. Smith reiterated to Sgt. Merritt that she did not access the files and denied

knowing Murphy or anyone else involved in his assault charge. Id.

       The Sheriff’s investigation produced no additional evidence that Smith had any

connection to Murphy or the case, apart from the computer audit results. Id. at 10–11. Although

the Sheriff’s investigation concluded without any criminal charges filed against Smith, the

Sheriff revoked Smith’s access to Optiview as of August 5, 2019. Id.; ECF No. 1-10.

       Smith did not learn that the Sheriff had pulled her Optiview access until September 27,

2019, when she, along with her counsel, met with several county officials. ECF No. 14 ¶ 23. At

this meeting, Smith was asked why she failed to meet with Giddens and Sterling on July 12, and

where she kept her computer passwords. Id. ¶ 30. Smith answered these questions. Id. They

also evidently discussed certain “computer evidence,” but had not shared with Smith any

documents related to such evidence. Id. ¶ 31.

       Smith next heard from the County on October 7, 2019. Id. ¶ 33. The County’s Human

Resources Department issued Smith a “written notice of termination” to take effect October 16,

2019. ECF 1-11. The notice specifically enumerated the grounds for her termination and the

evidence supporting each ground, including Smith’s responses to the same. Id. at 1–2. The

notice reads in relevant part:

               The reason for the termination is for violations of the St. Mary’s
               County Manual of Personnel Policies and Procedures including:

               As stated in Chapter 35, Table 35-1, your refusal to speak with Chief
               of Staff Jaymi Sterling on Friday July 12, 2019 is, “Insubordination
               to supervisor, refusal to perform supervisor’s assignments, or


                                                 5
            Case 8:20-cv-03785-PX Document 37 Filed 07/27/21 Page 6 of 21



                 direction, abusive or threatening language at any County supervisor,
                 employee official or member of the public.”

                 As stated in Chapter 15, Section 1516, theft, lying, omissions,
                 misrepresentations, falsification of County records are all prohibited
                 behaviors. You state that you did not access the Alex Murphy case
                 file. IT evidence shows that the case file was accessed from your
                 personal computer, in your office using your username and
                 password from 13:17 to 13:58 on the afternoon of May 31, 2019.

                 You state that your network username and password was [sic]
                 posted on your computer monitor. The St. Mary’s County
                 Government IT Use and Security Policy states: “Users must be
                 responsible for all activity performed with their personal user ID’s.
                 They must not permit others to perform any activity with their user
                 ID’s.”

                 You acknowledge that there was no business reason or necessity to
                 access the Alex Murphy case files. According to the IT Use and
                 Security Policy, “Incidental personal use of the St. Mary’s County
                 information system is permissible if the use does not consume more
                 than a trivial amount of resources that could otherwise be used for
                 business purposes, permissible incidental use is described as
                 sending an email message to schedule a luncheon.”

Id. The notice concluded by advising Smith of her right to appeal the termination decision. Id.

at 2–7.

          Smith availed herself of every level of review. ECF No. 14 ¶¶ 36–68. In her informal

grievance, Smith asked that she be reinstated with back pay or alternatively, receive a sanction

short of termination. Id. ¶ 36. Both the State’s Attorney and County Director of Human

Resources denied Smith’s requested relief and left her termination in place. Id. ¶ 37.

          Smith next appealed the matter to the GRB. Id. ¶ 38. In preparation for an evidentiary

hearing, the Deputy County Attorney and Smith’s counsel disagreed about the appropriate

burden of proof. Id. ¶¶ 13–14. The County took the position Smith bore the burden of showing

that the County lacked justification in her termination. Id. Smith, on the other hand, argued that




                                                   6
            Case 8:20-cv-03785-PX Document 37 Filed 07/27/21 Page 7 of 21



the County must demonstrate the propriety of termination by a preponderance of the evidence.

Id. ¶¶ 14, 83–84, 91–92.

          In early September 2020, the GRB conducted a two-day hearing during which several

witnesses testified. Id. ¶ 38; ECF No. 1-13 at 3–7; ECF No. 14-2. Smith challenged the

termination decision on the merits. ECF No. 14 ¶ 38. She also pressed that because the County

provided no pre-termination notice of the charges placed against her or any opportunity to

respond, she should be reinstated to her former position. Id.

          The GRB affirmed Smith’s termination on October 1, 2020 in a nine-page letter decision.

ECF No. 1-13. The GRB concluded that “by a preponderance of the documentary evidence

entered into the record and the testimony of the witnesses,” Smith had accessed Murphy’s

Optiview file without a “valid business reason, in violation of the IT Policy”; that she lied about

such access to her supervisors; and that the justifiable revocation of her Optiview access

rendered her unable to perform her job duties at the State’s Attorney’s Office. Id. at 8. In her

favor, the GRB found that Smith had not violated the County IT Policy in posting her username

and password on her computer monitor, and the failure to meet with her supervisors on July 12

should have been resolved by reprimand only. Id. at 7–8. Smith appealed the GRB’s decision to

the Commissioners of St. Mary’s County, who affirmed the decision on October 27, 2020. ECF

No. 14 ¶ 68; ECF No. 1-14.

          Smith next filed her Complaint in this Court against the County and Sheriff, alleging a

violation of her procedural due process rights for failure to provide adequate pre-termination

notice and for departing from its own disciplinary procedures. ECF No. 1. The County moved

to dismiss the Complaint. ECF No. 8. In response, Smith filed an Amended Complaint. ECF

No. 14.



                                                  7
           Case 8:20-cv-03785-PX Document 37 Filed 07/27/21 Page 8 of 21



         The Amended Complaint adds common law contract claims against the County and due

process claims against the Sheriff arising from the denial of Smith’s access to Optiview, and

clarifies Smith’s post-termination due process allegations. Id. In Counts I and II, Smith avers

that the County denied her procedural due process in failing to provide her pre-termination notice

of the charges or evidence obtained and an opportunity to respond. Id. at 14–16. In Counts III

and IV, Smith alleges that the County denied her adequate process by shifting to her the burden

of proof in the post-termination hearing and by failing to find her culpable under a

preponderance of the evidence standard. Id. at 17–19. In Counts IX and X, Smith maintains

that the Sheriff revoked her access to Optiview without due process, and in Counts VII and

VIII, that her termination arising from that revocation violated her due process rights. Id. at 22–

27. As to the breach of contract claims, Counts V and VI, Smith avers that the Policy Manual

constitutes a binding and enforceable contract that had been breached when the County violated

the procedural protections afforded to Smith per the Manual’s terms. Id. at 20–22.

         The Defendants urge the Court to dismiss the Amended Complaint, arguing that each

claim fails as a matter of law. ECF Nos. 17 & 19. For the reasons that follow, the Court must

agree.

   II.      Standard of Review

         A motion to dismiss brought pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure tests the sufficiency of the complaint. See Presley v. City of Charlottesville, 464 F.3d

480, 483 (4th Cir. 2006) (citation and internal quotation marks omitted). A complaint need only

satisfy the standard of Rule 8(a), requiring a “short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The Complaint must make some factual




                                                 8
            Case 8:20-cv-03785-PX Document 37 Filed 07/27/21 Page 9 of 21



showing, “rather than a blanket assertion[] of entitlement to relief.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 n.3 (2007).

          In reviewing a motion to dismiss under Rule 12(b)(6), the Court accepts “the well-pled

allegations of the complaint as true,” and construes all facts and reasonable inferences in the light

most favorable to the plaintiff. Ibarra v. United States, 120 F.3d 472, 474 (4th Cir. 1997). A

complaint’s factual allegations “must be enough to raise a right to relief above the speculative

level on the assumption that all the allegations in the complaint are true (even if doubtful in

fact).” Twombly, 550 U.S. at 555. The Complaint must include facts that render the plaintiff’s

claims facially plausible or permit the reasonable inference that the defendant is liable for the

alleged violations. See Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009). The Court considers all

exhibits attached to the Complaint as part of the well-pleaded allegations. See Dyer v. Md. State

Bd. of Educ., 187 F. Supp. 3d 599, 608 (D. Md. 2016) (“[E]xhibits attached to the Complaint are

treated as incorporated therein.”).

   III.        Discussion

           The Court first reviews the sufficiency of the due process claims and next turns to the

breach of contract allegations.

          A.      Due Process Challenges to the County Termination Procedures

          The Due Process clauses of the Fifth and Fourteenth Amendments guarantee that no

person shall be deprived of life, liberty, or property without due process of law. U.S. Const.

amend. V; U.S. Const. amend. XIV. Article 24 of the Maryland Declaration of Rights similarly

provides that “no man ought to be … deprived of his life, liberty or property, but by the

judgment of his peers, or by the Law of the land.” Md. Const. art. 24. Because Article 24 is

typically interpreted in pari materia with its federal counterpart, the Court will assess the



                                                   9
         Case 8:20-cv-03785-PX Document 37 Filed 07/27/21 Page 10 of 21



sufficiency of the state and federal due process allegations together. See Dep’t of Transp., Motor

Vehicle Admin. v. Armacost, 299 Md. 392, 415–16 (Md. 1984) (stating that due process clauses

of Article 24 and Fourteenth Amendment have same meaning and Supreme Court interpretations

of the federal provision are authority for Article 24); City of Annapolis v. Rowe, 123 Md. App.

267, 270 (1998) (citing Pitsenberger v. Pitsenberger, 287 Md. 20, 27 (1980)) (stating that Article

24 and Fourteenth Amendment both protect due process rights and Article 24 is construed in pari

materia with federal Due Process Clause).

       To survive dismissal, a due process allegation must plausibly aver that the plaintiff

maintains “(1) a cognizable liberty or property interest; (2) [that she suffered] deprivation of that

interest by some form of state action; and (3) that the procedures employed were constitutionally

inadequate.” Shirvinski v. U.S. Coast Guard, 673 F.3d 308, 314 (4th Cir. 2012) (quoting Kendall

v. Balcerzak, 650 F.3d 515, 528 (4th Cir. 2011)). The County agrees that Smith possessed a

constitutionally sufficient property interest in her employment and that the County deprived her

of that property interest when it terminated her. See Cleveland Bd. of Educ. v. Loudermill, 470

U.S. 532, 538–39 (1985). The parties, however, hotly dispute the sufficiency of the third

element, whether Smith was accorded the “root requirement” of adequate process in connection

with her termination. Id. at 542 (citing Boddie v. Connecticut, 401 U.S. 371, 379 (1971)). Smith

challenges as inadequate the County’s pre- and post- termination procedures. The Court

considers each separately.

               1.      Counts I & II: Pre-termination Process

       In Counts I and II, Smith contends that the County denied her constitutionally adequate

pre-termination notice in violation of her right to due process. It is well settled that where an

employee maintains a protected interest in her employment, she must be afforded, before



                                                 10
         Case 8:20-cv-03785-PX Document 37 Filed 07/27/21 Page 11 of 21



termination, “[1] oral or written notice of the charges against [her], [2] an explanation of the

employer’s evidence, and [3] an opportunity to present [her] side of the story.” McMillan v.

Cumberland Cnty. Bd. of Educ., 734 F. App’x 836, 841 (4th Cir. 2018) (quoting Riccio v. Cnty.

of Fairfax, Va., 907 F.2d 1459, 1463 (4th Cir. 1990)). Although the employee is entitled to

“some form of pretermination hearing,” it “need not be elaborate.” Riccio, 907 F.2d at 1463

(citing Loudermill, 470 U.S. at 542, 545). This is so because pre-termination notice “functions

only as ‘an initial check against mistaken decisions’ to determine whether the grounds for the

action are true and ‘support the proposed action.’” Linton v. Frederick Cnty. Bd. of Cnty.

Comm’rs, 964 F.2d 1436, 1439 (4th Cir. 1992) (quoting Loudermill, 470 U.S. at 545–46). Pre-

termination procedures are sufficient if the employee is given advance explanation of the

conduct giving rise to her dismissal and a chance to respond. Id. at 1440. These procedures,

however, need not “resolve the propriety of the discharge.” Id. (quoting Loudermill, 470 U.S. at

545).

        When viewing the Complaint facts most favorably to Smith, the County afforded her

adequate process such that she knew the conduct for which the County sought her termination

and could “tell her side of the story.” Riccio, 907 F. 2d at 1463. At the outset, the Court notes

that the formal notice of termination, issued to Smith on October 7, 2019, comports with the

County’s own advance notice provisions set out in the Policy Manual. ECF Nos. 1-5 & 1-11.

The notice stated clearly that Smith’s effective date of termination would be nine days later, on

October 16, 2019. ECF No. 1-11 at 1. It also stated plainly the reasons for Smith’s termination

and the evidence in support. Id. at 1–2. Lastly, it detailed Smith’s appellate rights. Id. at 2–7.

Accordingly, Smith had been afforded sufficient pre-termination notice of the conduct




                                                 11
         Case 8:20-cv-03785-PX Document 37 Filed 07/27/21 Page 12 of 21



underlying the County’s decision to terminate her, and nine days advance warning before her

termination took effect.

       That said, the County does not argue that this notice alone satisfies due process, and

perhaps for good reason. Reading the letter most favorably to Smith, it presents her termination

as a foregone conclusion, announcing that as of “5 p.m. October 16, 2019, . . . . your

employment with St. Mary’s County Government shall terminate.” Id. at 1 (emphasis added).

The notice also states that while Smith may “appeal this decision” pursuant to the Policy Manual

terms, it provides no avenue for Smith to challenge the allegations in advance of her termination.

Id at 2. Thus, when viewing the October 7 notice most favorably to Smith, it alone cannot

satisfy Smith’s constitutional right to pre-termination process.

       But as the County aptly points out, Smith was accorded notice and several opportunities

to be heard prior to receiving the October 7 letter. On July 15, Smith first learned that the

County believed she misused her access to Optiview. ECF No. 14 ¶¶ 16–17. State’s Attorney

supervisors Sterling and Giddens asked Smith point blank “whether she had a reason to access”

the Murphy files via Optiview. Id. Smith also understood the nature of the allegations such that

she could respond—she said she had “no idea” who Murphy was and that she did not access his

file. Id. In the same meeting, she was also immediately informed that she would be suspended

with pay because she “improperly provid[ed] confidential information” to others while working

in the State’s Attorney’s office. Id. ¶ 18; ECF No. 1-6. The written suspension notice further

apprised Smith that an investigation would begin, and that depending on the results, she could

face eventual disciplinary action, including termination, as set forth in the Policy Manual. ECF

No. 1-6. Accordingly, this meeting, while brief, placed Smith on notice that her employer

believed she had improperly accessed confidential information in the Murphy files through



                                                 12
         Case 8:20-cv-03785-PX Document 37 Filed 07/27/21 Page 13 of 21



Optiview and gave Smith an opportunity to comment on both the employer’s charge and

supporting evidence.

       Nor can Smith deny having learned more detail about these allegations when she met

with Sgt. Merritt shortly after her suspension. Sgt. Merritt told Smith that Murphy’s Optiview

files had been accessed using Smith’s credentials and password, and that, according to her

supervisors, she had no legitimate job-related reason to have looked at the records of an assault

suspect. ECF No. 1-9 at 8. Although, strictly speaking, Sgt. Merritt’s interview concerned

potential criminal charges, it nonetheless afforded her critical “context” pertinent to the County’s

reasons for wanting to fire her. Linton, 964 F.2d at 1440 (assessing adequacy of pre-termination

notice in light of “historical context” of plaintiff’s claims); Riccio, 907 F.2d at 1465 (finding

sufficient notice given to employee “over the course” of various meetings between employee and

investigator).

       Smith next met with an array of County representatives on September 27, who asked her

why she did not meet with Giddens and Sterling on July 12, and so she knew from that question

that her failure to meet was cause for the County’s concern. ECF No. 14 ¶ 30. At that same

meeting, Smith learned that the Sheriff had revoked her Optiview access, and consequently, that

she could no longer perform related job duties. Id. ¶ 23. Smith was also asked about where she

kept her computer password; and even though Smith was not supplied with any “documentation”

supporting her alleged computer malfeasance, she does not deny that “computer evidence was

discussed.” Id. ¶¶ 30–31; cf. Gilbert v. Homar, 520 U.S. 924, 929 (1997) (noting pre-termination

process need only include explanation of employer’s evidence). The meeting, therefore, alerted

Smith to the conduct undergirding the County’s allegations and gave her an adequate opportunity

to respond. Indeed, as her written notice of termination reflects, by October 7, Smith had already



                                                 13
         Case 8:20-cv-03785-PX Document 37 Filed 07/27/21 Page 14 of 21



“told her side of the story” as to each of the allegations leveled against her. ECF No. 1-11 (“You

state that you did not access the Alex Murphy case file,” where IT evidence shows otherwise;

“[y]ou state that your network user name and password was posted on your computer monitor,”

where IT policy places the responsibility on employee for all activity performed using such

credentials; “[y]ou acknowledge that there was no business reason or necessity to access the

Alex Murphy case files” despite evidence that Smith reviewed all 95 records in the Murphy file).

Thus, the facts as viewed most favorably to Smith demonstrate that prior to her termination, she

knew the “conduct giving rise to the dismissal” such that she could “make a response.” Linton,

964 F.2d at 1440. The County’s pre-termination notice satisfied procedural due process. Counts

I and II must be dismissed.

               2.     Counts III & IV: Adequacy of the GRB Hearing

       Next, Smith alleges that the County violated her due process rights by improperly placing

the burden of proof on her to show that her termination was unjustified. ECF No. 14 at 17–19.

Smith also claims the County failed to establish, by a preponderance of the evidence, that Smith

engaged in the misconduct underlying the basis for her termination. Id.

       The Court begins by clarifying the applicable law. Smith points to no authority that

requires the County to prove Smith’s culpability by a preponderance of the evidence. Rather, it

is well settled that “[a] pretermination opportunity to respond, coupled with posttermination

administrative procedures provides all the process that is due.” Holland v. Rimmer, 25 F.3d

1251, 1258 (4th Cir. 1994) (quoting Loudermill, 470 U.S. at 547–48) (internal quotations

omitted); see also Jordan v. Prince William Cnty., No. LO-08-0089, 2008 WL 4546601, at *5

(E.D. Va. Oct. 8, 2008), aff’d, 326 F. App’x 243 (4th Cir. 2009) (“[T]his Court is unaware of any

due process requirement that the employer bear the burden of proof in post-termination



                                                14
         Case 8:20-cv-03785-PX Document 37 Filed 07/27/21 Page 15 of 21



proceedings.”). Because Smith’s due process claim rests on the faulty assumption that the

County must carry its burden by preponderant evidence, the Court is left with no choice but to

find the claim fails as a matter of law.

       But even if Smith was entitled to a finding of culpability by preponderant evidence, she

received just that. ECF No. 1-13 at 7–8. The GRB expressly stated that it made the relevant

factual findings “by a preponderance of the evidence” and based on this evidence, concluded that

her termination was well supported. Id. This Court cannot, as Smith seems to suggest, look

behind the GRB’s findings to reweigh the evidence on which the GRB relied. A due process

claim concerns the constitutional adequacy of the process that the County made available to

Smith; it does not allow this Court to wade into the merits of the GRB’s decision. See Mua v.

Md. Off. of Att’y Gen., Nos. PJM-14-2070, PJM-14-2334, PJM-15-2249, 2016 WL 1258469, at

*10 (D. Md. Mar. 31, 2016) (refusing to address “merits” rather than “process” in due process

claim challenging state board of education’s termination review); Detweiler v. Va. Dept. of

Rehab. Servs., 705 F.2d 557, 560–61 (4th Cir. 1983) (holding that where grievance procedure

allowed terminated public employee to present, examine and cross-examine witnesses with

assistance of counsel and required decision-making panel to explain reasons for its ruling in

writing, procedural due process requirements were met).

       As to the process that Smith received, it was constitutionally adequate. Smith was

afforded a two-day post-termination hearing at which she presented evidence and was given the

opportunity, through counsel, to examine and cross-examine witnesses. ECF No. 1-13 at 3–7.

Further, the GRB issued a written decision which Smith challenged before the Commissioners.

ECF No. 14 ¶¶ 66–68; ECF No. 1-13; ECF No. 1-14. Although Smith likely viewed the




                                                15
             Case 8:20-cv-03785-PX Document 37 Filed 07/27/21 Page 16 of 21



experience as far from perfect, she presents no facts to suggest it was so deficient as to deprive

her of due process. Counts III and IV, therefore, fail as a matter of law.

         B.       Counts IX and X: Due Process Claims as to Revocation of Optiview

         Smith separately challenges the Sheriff’s revocation of her Optiview access as a

procedural due process violation. ECF No. 14 at 25–27. This claim, too, fails, but for a different

reason. Smith recognizes that “[t]he requirements of procedural due process apply only to the

deprivation of interests encompassed by the Fourteenth Amendment’s protection of liberty and

property.” Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 569–70 (1972). As such, she

must plausibly aver that she maintained either a liberty or property interest in her access to

Optiview.

         No Complaint facts make plausible that Smith maintained a liberty interest in Optiview,

despite Smith’s assertions to the contrary. ECF No. 25 at 16–17; ECF No. 27 at 36–37. 4 To

make plausible that she maintained a property interest, Smith must allege some facts that show

she has “more than an abstract need or desire for,” or a “unilateral expectation” of, maintaining

the claimed property interest. Roth, 408 U.S. 564 at 577. Rather, she must demonstrate “a

legitimate claim of entitlement to” an interest that, for example, derives from some “independent

source such as state law” or “rules or understandings that secure certain benefits and that support

claims of entitlement to those benefits.” Id.; see also Higginbotham v. Pub. Serv. Comm’n of




         4
           Smith provides no cogent argument as to how her access to Optiview amounts to a protected liberty
interest. ECF No. 25 at 16-17; cf. Jamil v. Sec’y, Dep’t of Def., 910 F.2d 1203, 1209 (4th Cir. 1990). At best, Smith
seems to suggest that she maintains a liberty interest in her “good name and reputation” which had been damaged
when she was “terminated for allegedly lying” about her impermissible use of Optiview. ECF No. 25 at 17. On
this, the Court need not dive into Smith’s new theory of protected interests. Even assuming that she had been
deprived a protected liberty interest through her termination, she had been given adequate process in connection
with that deprivation. See supra pp. 10–14. For the same reason, the Court views Smith’s request to amend her
Optiview-related claims again to incorporate the claimed “liberty interest” as futile. Cozzarelli v. Inspire Pharms.,
Inc., 549 F.3d 618, 630 (4th Cir 2008).

                                                         16
            Case 8:20-cv-03785-PX Document 37 Filed 07/27/21 Page 17 of 21



Md., 171 Md. App. 254, 267 (2006) (quoting Samuels v. Tschechtelin, 135 Md. App. 483, 524

(2000)).

        Pertinent to this claim, the Fourth Circuit’s decision in Jamil v. Secretary, Department of

Defense, 910 F.2d 1203, 1209 (4th Cir. 1990), is instructive. There, a federal employee alleged

that the unilateral revocation of his security clearance violated procedural due process. Id. In

affirming summary judgment in favor of the government employer, the Court concluded that the

plaintiff lacked any property or liberty interest in the security clearance itself. Id. The Court

reasoned that “because of the inherently discretionary judgment required in the decisionmaking

process, ‘no one has a ‘right’ to a security clearance’ and revocation does not constitute an

adjudication of one’s character.” Id. (quoting Dept. of the Navy v. Egan, 484 U.S. 518, 528

(1988)).

        Authorization to access Optiview presents no material difference than the authorization at

issue in Jamil. As with a security clearance, Smith’s use of Optiview arises from the Sheriff’s

discretionary decision to allow certain qualified individuals access to sensitive, confidential

information. Cf. Doe v. Cheney, 885 F.2d 898, 909–10 (D.C. Cir. 1989) (NSA employee did not

have property or liberty interest in access to sensitive information); Holland v. Baca, No. JC-10-

8129, 2011 WL 13217676, at *4 (C.D. Cal. May 17, 2011) (security guard did not have property

interest in county security clearance). Likewise, the revocation of such access reflects, once

again, the Sheriff’s exercising his discretion because in his view, Smith’s misconduct

“compromise[d] our integrity and public safety.” ECF No. 1-10. These facts, construed most

favorably to Smith, do not make plausible that Smith enjoyed a protected property interest in her

access to Optiview. Counts IX and X, therefore, must be dismissed. 5


        5
          The Sheriff also maintains that he is immune from suit pursuant to the Eleventh Amendment to the
Constitution, see Wicomico Nursing Home v. Padilla, 910 F.3d 739, 746 (4th Cir. 2018), and that he likewise enjoys

                                                       17
           Case 8:20-cv-03785-PX Document 37 Filed 07/27/21 Page 18 of 21



         C.       Counts VII & VIII: Claims Against the County Based on Revocation of
                  Optiview Access

         As a corollary of her claims against the Sheriff, Smith alleges that denial of Optiview

access constitutes a due process violation as to the County. Smith maintains that because her

Optiview access had been revoked summarily, her termination was likewise a foregone

conclusion. Thus, says Smith, the post-termination proceedings did not offer a meaningful

opportunity for her to secure “full remedial relief” even if she had successfully rebutted the

misconduct charges. ECF No. 14 ¶¶ 112–13; ECF No. 27 at 31–32. Again, this liability theory

is foreclosed under Jamil. The Fourth Circuit squarely held that even where the revocation of a

security clearance rendered termination inevitable, this did not mean the post-termination process

was constitutionally inadequate. See Jamil, 910 F.2d at 1208. Where the government employer

in Jamil made clear that the grounds for termination rested on the “lack of a clearance,” and gave

the employee an opportunity to respond, the procedure itself was sufficient even if the plaintiff

disagreed with the decision. Id. Here, Smith avers no facts to make plausible that she was

denied proper notice of the conduct forming the basis of the employer’s claims—including

revocation of her access to Optiview—or was denied the opportunity to respond. See Mathews v.

Eldridge, 424 U.S. 319, 333 (1976) (quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965))

(“The fundamental requirement of due process is the opportunity to be heard ‘at a meaningful

time and in a meaningful manner.’”). Thus, Smith’s procedural due process claims under Counts

VII and VII fail as a matter of law.

         D.       Counts V & VI: Breach of Contract Claims



sovereign immunity. See Paulone v. City of Frederick, 718 F. Supp. 2d 626, 637 (D. Md. 2010) (invoking the
Maryland Tort Claims Act as setting forth the terms of such state consent to be sued). These immunity theories are
distinct, yet the Sheriff appears to invoke them interchangeably. ECF No. 17 at 8. Because the claims fail for other
reasons, the Court declines to reach the question of “immunity” as the Sheriff frames it.


                                                         18
         Case 8:20-cv-03785-PX Document 37 Filed 07/27/21 Page 19 of 21



       Lastly, the Court turns to Smith’s breach of contract claims. In Count V, Smith avers that

the County’s failure to demonstrate that Smith committed the alleged infractions by preponderant

evidence constitutes a breach of the contractual terms set forth in the Policy Manual. ECF No.

14 ¶¶ 97–103. In Count VI, Smith avers that the County breached its contractual obligations

when it terminated Smith without considering a lesser sanction as described in the Policy

Manual. Id. ¶¶ 104–08. Smith’s claims rest on the legal premise that the Policy Manual

constitutes an enforceable contract between her and the County. Id. ¶ 10. Because the Policy

Manual, by its terms, is not a binding contract, these claims, too, fail as a matter of law.

       Fundamental to the success of a contract claim is the existence of a legally enforceable

agreement. Although an employer’s stated limitations on termination for cause can constitute

binding obligations on which an employee may justifiably rely, “[n]ot every statement made in a

personnel handbook or other publication will rise to the level of an enforceable covenant . . . .

‘General statements of policy are no more than that and do not meet the contractual requirements

of an offer.’” Bagwell v. Peninsula Reg’l Med. Ctr., 106 Md. App. 470, 493 (1995) (quoting

Staggs v. Blue Cross of Md., Inc., 61 Md. App. 381, 392 (1985)). This is so because an employer

may negate any such justifiable reliance on the part of the employee by clearly stating that the

Manual’s terms are mere “policy” and not binding contractual terms. Id. (quoting Castiglione v.

Johns Hopkins Hosp., 69 Md. App. 325, 339–41 (1986)); see also Signoriello v. Motiva Co., No.

MJG-11-3077, 2012 WL 2577496, at *4 (D. Md. July 3, 2012); Castiglione, 69 Md. App. at 340

(“[A]n employer may avoid contractual liability by any terms which clearly and conspicuously

disclaim contractual intent.”).

       Here, the Policy Manual could not be clearer. The cover page states, in boldface type:

“this Manual is not intended to be, and should not be construed as being a contract for



                                                  19
             Case 8:20-cv-03785-PX Document 37 Filed 07/27/21 Page 20 of 21



employment under any terms or conditions.” ECF No. 19-2 at 1. And under the heading

“Policy,” the Manual reiterates that it sets forth “the current personnel policies of St. Mary’s

County Government. They do not represent an employment contract, or any aspect of an

employment contract, and should not be construed as such.” Id. at 2. The clear and

unambiguous disclaimers negate any purported reliance on the Manual as a binding contract.

For this reason, the contract claims fail as a matter of law. 6

         E.       Dismissal with or without prejudice

         Whether to dismiss claims with or without prejudice remains well within the district

court’s discretion. See Weigel v. Maryland, 950 F. Supp. 2d 811, 825–26 (D. Md. 2013) (citing

180S, Inc. v. Gordini U.S.A., Inc., 602 F. Supp. 2d 635, 638–39 (D. Md. 2009)); Carter v.

Norfolk Cmty. Hosp. Ass’n, 761 F.2d 970, 974 (4th Cir. 1985). Generally, when a plaintiff has

not been afforded an opportunity to amend the complaint, dismissal should be without prejudice.

Cosner v. Dodt, 526 F. App’x 252, 253 (4th Cir. 2013). However, if amendment to the pleadings

would be futile, dismissal with prejudice is warranted. See Cozzarelli v. Inspire Pharms., Inc.,

549 F.3d 618, 630 (4th Cir. 2008) (finding district court did not abuse discretion in dismissing

complaint with prejudice where “amendment would be futile in light of the fundamental

deficiencies in plaintiffs’ theory of liability”); McLean v. United States, 566 F.3d 391, 401 (4th

Cir. 2009) (“Once a court has determined that the complaint is truly unamendable, a dismissal

without prejudice is of little benefit to the litigant, as the claim cannot be made viable through

reformulation.”).




         6
          Alternatively, even if the Policy Manual amounted to an enforceable contract, the complaint facts fail to
make plausible that the County “breached” any of its terms. The complaint facts viewed most favorably to Smith
demonstrate that the GRB adopted a preponderant evidence standard, see supra pp. 14–15, and that the GRB was
under no obligation to consider sanctions short of termination. ECF No. 1-11 at 7.

                                                         20
          Case 8:20-cv-03785-PX Document 37 Filed 07/27/21 Page 21 of 21



         Notably here, the County had moved to dismiss Smith’s pre-termination due process

claims in the original Complaint on nearly identical grounds. ECF No. 8. Smith amended her

Complaint in response, but failed to cure any of the identified deficiencies. At this juncture, the

Court cannot conceive of any additional facts that would save the claims. As for the post-

termination allegations new to the Amended Complaint, the entire administrative record was

incorporated into the pleading. ECF Nos. 1-5 through 1-14; ECF No. 14-2. So the Court cannot

fathom what additional facts could be added to shore up the claims. Likewise, the breach of

contract claims fail in light of the unambiguous disclaimer in the Policy Manual, a fact which

will not change if Smith is granted yet a second opportunity to amend the complaint. ECF No.

19-2. Lastly, the Optiview-related claims are also “unamendable” because no additional facts

could transform access to Optiview into a protected liberty or property interest. McLean, 566

F.3d at 401; Weigel, 950 F. Supp. 2d at 826. Thus, the Amended Complaint must be dismissed

entirely with prejudice.

   IV.      Conclusion

         For the foregoing reasons, the County’s motion to dismiss the original complaint (ECF

No. 8) is denied as moot. Smith’s motion to file excess pages (ECF No. 26) is granted. The

motions to dismiss the Amended Complaint (ECF No. 17 & ECF No. 19) are both granted, and

all claims are dismissed with prejudice. A separate order follows.

 7/27/2021                                                   __/s/___________________
Date                                                         Paula Xinis
                                                             United States District Judge




                                                 21
